DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 01/13/22 and IDS filed on 08/12/21. Claims 1-2, 15-16, 39 and 41 have been amended, no new claims have been added and claims 3 and 18 have been cancelled. Accordingly, claims 1-2, 5-8, 11-12, 15-17, 20-23, 26-27 and 39-42 remain pending and under examination on the merit. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, 15-17, 20-23, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US 20140020680) in view of Wei et al (Preparation and in vivo evaluation of tiotropium bromide inhalation solution, Chinese Journal of Pharmaceuticals 2012).    

Fink et al teach an aerosolization device comprising a medicament for treating respiratory ailments such as respiratory infections, asthma and COPD (See [0015]).  
Disclosed is a method of treating a patient by administering to the patient a nebulized dose of aerosol comprising from about 0.5 mg to about 1000 mg (1 gm), at a nebulized dose of aerosol comprising from 0.05 mL to about 50 mL of a medicament (See [0016]- [0017]). The said methods of administering by nebulization use a vibratable member with apertures, the member configured to produce about 70% or more of aerosol particles with mass mean aerodynamic diameters from about 1 µm to about 7 µm, and about 60% or more of aerosol particles with mass mean aerodynamic diameters from about 1 µm to about 5 µm (See [0029]-[0030]). 
The said method of administering by nebulization includes the medicament being administered continuously, or intermittently, for a period of less than about thirty minutes (See [0031]-[0033]). 
Fink et al disclose that the nebulizer port 24 is dimensioned and sized to accept a nebulizer, especially a vibrating mesh nebulizer, and having a vibrating mesh aerosolization engine (See [0109]).  In particular, the aerosol generator comprises a vibrating mesh type, wherein vibrational energy is supplied via a piezoelectric element in communication (directly or indirectly) with the mesh element having a vibrating mesh aerosolization engine, comprising a dome-shaped aperture plate and a piezoelectric ring, which vibrates the aperture plate at a very high (ultrasonic) rate, forcing liquid through apertures in the plate to yield a fine and consistent particle size (See [0125]).
It is further disclosed that an aerosolized dose of medication may require about 10 to 60 seconds to administer. During administration, the patient typically breathes multiple times, such as about 10-40 times per minute, thus multiple inspiration and expiration cycles take place while the medication is being aerosolized and administered (See [0129]).
Fink et al disclose that the droplets are between about 0.5 and 10 microns in size. In one or more embodiments, about 70% or more (by weight) of the droplets have sizes from about 1 to about 7 microns, or about 1 to about 6 microns. In one or more embodiments, about 50% or 60% or 70% or 75% or more (by weight) of the droplets have sizes from about 3 to about 6 microns (See [0121]).
an aqueous solution comprising sodium chloride and methods of administering by nebulization using a vibratable member with apertures, the member configured to produce about 70% or more of aerosol particles with mass mean aerodynamic diameters from about 1 µm to about 7 µm. The said aqueous solution wherein the solution is preservative free (See [0028]-[0029] and [0040]-[0041]).
It is disclosed that the MMAD is the mass median aerodynamic size of the aerosolized droplets, and FPF<5 µm denotes the fine particle fraction under 5 microns, which represents a particle size distribution well suited for delivery to the deep lung (See [0134]). 
Examples of active agents suitable for the said formulations include tiotropium ([0160]). 
In tests, the results demonstrate that the device makes it possible to increase the fraction of aerosol that can be inhaled by the patient. The device provides an increase in the performance of aerosol generators to 50% or more, and as high as 95%, in terms of the inhalable aerosol mass. The device does not influence the duration of nebulization, thus the device can be used to increase the aerosol flow rate administered to the patient (see [0162]).
A Mass Median Aerodynamic Diameter (MMAD) of the aerosolized particles of 3.7-3.8 µm was measured at the mouthpiece for the three hand-held devices. A Fine Particle fraction of less than 5 microns (FPF<50 µm) was about 66%, and a Fine Particle Dose of less than 5 microns (FPD<50 µm) was about 240 mg (See [0168]).
flow rate of about 0.36 mL/min. In particular, about 78% of the aerosol mass was deposited on the inspiratory filter (as surrogate for the patient's pulmonary system) for the device in the 0 inclination, while the two 45 orientations resulted in about 71% and 74% deposition (See [0170]).
Fink et al lack a specific disclosure on the disodium edetate and the low pH values as claimed. These are known in the art as shown by Wei et al. 

Wei et al teach a tiotropium bromide inhalation solution (TIS) atomized by an Omron vibrating-mesh nebulizer with the aerodynamic particle size distribution (APSD) and fine particle fraction (FPF) of the product nebulized by this device were evaluated by three kinds of equipment. The results showed that the prepared TIS was stable and mass median aerodynamic diameter (MMAD) was approximately 2 µm after being atomized by vibrating-mesh nebulizer, and an FPF<5 µm (70.8%). The results indicated that TIS possessed a good development and application prospect for the treatment of chronic obstructive pulmonary disease (COPD) (See abstract).
A composition comprising 22.5 mg of TBM, (tiotropium bromide monohydrate) 0.8g of NaCl, 0.02g of EDTA-2Na, and 90 mL of ultra-pure water and diluted hydrochloric acid with a pH of 3.0 is prepared and poured into 2 mL vials by the sterile operation (See page 270, 2.3). 
A 1 mL of TIS prepared as aforesaid, mean time of atomization was (5.61 ± 0.05) min, mean residual volume (60 ± 2) µL, the speed of atomization (0.18 ± 0.005) mL/min, and the output of TBM was (93 ± 0.05) % (n = 3) (See page 270, 2nd col, 1st para).
MMAD, and the ratio of MMAD to aerodynamic particle size corresponding to 84% of accumulated precipitated TBM is GSD; the percent ratio of accumulated precipitated TBM with aerodynamic particle size <5 µm to the output of TBM is FPF<5 µm, as shown in table 6.

Table 6 
Aerodynamic particle size of TIS dry powder inhaler 

Sample         MMAD / µm         GSD               FPF<5µm/%
 TIS               2.04 ± 0.02       2.19 ± 0.27       70.82 ±i3.58

Wei et al further state that USP included more solutions of preparations for inhalation after being atomized; for the majority of the said preparations, the volume was within 2-3 mL, and the time of atomization was 10-15 min. Considering that Omron vibrating-mesh nebulizer produces only a little residue and therefore it is suitable for the medicinal solution of small volume (the minimal volume was 0.5 mL), and considering also factors in the current study such as time of atomization and residual volume, we determined that the volume for the inhalation solution of unit dose was 1 mL, and the time of atomization on administration was 5.6 min. The dose of TIS of the single administration was the same as that of TBM dry powder inhaler, i.e., 22.5 µg (containing 18 µg of tiotropium bromide as active component) (See page 271, 3.1).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Fink et al with that of Wei et al to arrive at the instant invention. It would have been obvious to do so because Fink et al teach delivery of a formulation comprising tiotropium to the pulmonary system with superior results in delivery via a vibrating mesh nebulizer and discloses its preferred dose delivery rate, droplet size, fine particle dose and fine particle fraction. Wei et al teach nebulized formulations of tiotropium bromide comprising sodium chloride, disodium edetate and hydrochloric acid and wherein the formulations are preservative free and result in optimum delivery and effectiveness. As such Fink et al in combination with Wei et al would have led one of ordinary skill in the art to the claimed methods with a reasonable expectation of success. 
Accordingly, it would have been obvious to one of ordinary skill in the art to have combined the two disclosures to arrive at the said formulation delivered via a vibrating mesh nebulizer with desirable results because the references disclose all the limitations and characteristics of the delivered formulations.  
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
It is also well within the purview of one of ordinary skill in the art to determine the suitable amount of each component based on the desired effect and the formulation as a whole. Also, it has long been held that Where the general conditions of a claim are In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

Claims 11-12, 26-27, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US 20140020680) in view of Wei et al (Preparation and in vivo evaluation of tiotropium bromide inhalation solution, Chinese Journal of Pharmaceuticals 2012) as applied to claims 1-2, 16, 39 and 41 above, and in further view of Drechsel et al (US 20040019073). 

Fink et al and Wei et al’s teaching are delineated above and incorporated herein.  The combined teachings are silent with regard to the claimed pH levels and specific amounts of components. These are taught by Dreschel et al. 

Drechsel et al teach aerosol formulation for inhalation containing a tiotropium salt dissolved in water. The formulation is particularly suitable for nebulizing the active substance using a nebulizer (atomizer) in order to administer the active substance preferably to treat disorders such as asthma and COPD by inhalation (See abstract).
The preferred nebulizers are those in which an amount of less than 100 µL, preferably less than 20 µL of active substance solution can be nebulized preferably in one puff or two puffs to form an aerosol having an average particle size of less than 20 microns, preferably less than 10 microns, so that the inhalable part of the aerosol already corresponds to the therapeutically effective quantity (See [0007]). The preferred 3 to 10 microns (See [0061]).
The formulation preferably contains tiotropium bromide with a concentration of between 0.01 g per 100 g of formulation. An amount of 0.015 g/100 mL to 0.055 g/100 mL is preferred, an amount of from 0.02 g/100 mL to 0.05 g/100 mL is more preferred (See [0021]-[0022]).
The pH of the said formulation is between 2.7 and 3.1, which is adjusted by the addition of pharmacologically acceptable acids, preferably hydrochloric acid (See [0023] and [0024]). 
Drechsel et al also disclose that the said formulation contains edetic acid (EDTA) or its salt disodium EDTA dehydrate (sodium edetate), as a stabilizer or complexing agent. The content based on sodium edetate is between 5 mg/100 mL and 20 mg/100 mL of formulation (See [0026] [0027]). The said formulation also comprises sodium chloride (See [0030] and claim 13).
If the said formulation is nebulized using the method described above (RESPIMATRTM), the mass expelled, in at least 97%, preferably at least 98% of all the actuations of the inhaler (puffs), should correspond to a defined quantity with a range of tolerance of not more than 25%, preferably 20% of this quantity. Preferably, between 5 mg and 30 mg, more preferably between 5 mg and 20 mg of formulation are delivered as a defined mass per puff (see [0076]).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Dreschel et al with that of 
As such Dreschel et al, Fink et al and Wei et al in combination would have lead one of ordinary skill in the art to the claimed methods with a reasonable expectation of success. 
Accordingly, it would have been obvious to one of ordinary skill in the art to have combined the two disclosures to arrive at the said formulation delivered via a vibrating mesh nebulizer with desirable results because the references disclose all the limitations and characteristics of the delivered formulations.  
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
It is also well within the purview of one of ordinary skill in the art to determine the suitable amount of each component based on the desired effect and the formulation as In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

Claims 1-2, 5-8, 15-17, 20-23, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al (WO 2016178019) in view of Fink et al (US 20140020680). 

Hawkins et al discloses a stable tiotropium nebuliser solution and more specifically to a solution formulation of tiotropium for inhalation by a nebulizer. The titotropium is preferably tiotropium bromide and is effective in treating respiratory disorders such as COPD and asthma. It is disclosed that “Surprisingly, the inventors of the present application have found that a stable aqueous tiotropium nebuliser formulation can be provided without requiring preservatives and multiple stabilising agents. The formulation is well-tolerated by patients providing a benefit of greater patient compliance. Accordingly, the present invention provides a solution formulation for inhalation by a nebuliser consisting of tiotropium, water, sodium chloride, and an acid selected from hydrochloric acid, citric acid, or a mixture thereof, …. wherein the formulation is substantially free of preservatives and further stabilisers” (See pages 1-2).  
Hawkins et al state that the amount of tiotropium (i.e. based on the weight of tiotropium) per inhalation is from 5 to 100 μg, more preferably 10 to 25 μg. Suitable doses include 5, 15, 30, 45, 60, 75 and 90 μg. The volume of solution per inhalation is typically 0.5-5 ml, more preferably 0.5-3.5 ml. This volume is preferably provided as a unit dose. Preferably, each dose is presented as a unit dose containing 5 to 100 μg of 10 to 25 μg, in 0.5-5 ml of solution. The droplet size (d90) is preferably less than 15 μm (See page 3, lines 28-36). 
It is also disclosed that the said formulations contain an acid, which may be hydrochloric acid, citric acid, or a mixture of hydrochloric acid and citric acid, achieve desired pH of the formulation. A nebuliser formulation having a pH range of 2 to 8 is acceptable to the patient. The pH of the said formulation is preferably from 2 to 4 most preferably 2.7 to 3.0 (See page 3, line 38 to page 4, line 9).
The said formulations also contain sodium chloride to provide the appropriate tonicity. Preferably the amount of sodium chloride is from 8 to 10 g/L, and more preferably 9 g/L (See page 4, lines 11-13).
An example of a further stabiliser which is not present is ethylenediaminetetraacetic acid (EDTA) or a salt such as the sodium salt, sodium edetate. The term "substantially free" means less than 5 mg/100 mL, preferably less than 1 mg/mL, and most preferably less than 0.1 mg/mL (See page 4, lines 26-33). 
Hawkins et al further provide a nebuliser comprising a reservoir, wherein the reservoir contains the above described formulations. The nebuliser may be a jet nebuliser, a vibrating mesh nebuliser, an ultrasonic wave nebuliser, a soft-mist nebuliser or a high- efficiency nebulizer (See page 5, lines 7-10).
Hawkins et al lack a specific disclosure on the MMAD of the droplet size and the fine particle dose. These are disclosed by Fink et al. 

Fink et al’s teaching are disclosed above and incorporated herein. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Fink et al with that of Hawkins et al to arrive at the instant invention. It would have been obvious to do so because Hawkins et al disclose stable liquid formulations comprising tiotropium bromide, sodium chloride, hydrochloride acid and a small amount of EDTA for nebulization to the subject’s pulmonary system via a suitable device such as vibrating mesh nebulizer. It is disclosed that the said formulations may have a pH of about 2.7-3.0 and d90 of less than 15 µm. Fink et al also teach nebulized formulations comprising an active agent such as tiotropium and sodium chloride administered by nebulization using a vibratable member with apertures, wherein the aerosol particles have a mass mean aerodynamic diameters from about 1 µm to about 7 µm and wherein the FPF<5 µm denotes the fine particle fraction under 5 microns is about 66%, and a fine particle dose of less than 5 microns (FPD<50 µm) was about 240 mg. 
As such it would have been obvious to one of ordinary skill in the art to have combined the disclosures to arrive at the said formulation delivered via a vibrating mesh nebulizer with desirable results because the references disclose all the limitations and characteristics of the delivered formulations.  
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
It is also well within the purview of one of ordinary skill in the art to determine the suitable amount of each component based on the desired effect and the formulation as In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

Claims 1-2, 5-8, 11-12, 15-17, 20-23, 26-27 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhart (US 20140255491) in view of Drechsel et al (US 20040019073) and Fink et al (US 20140020680).

Gerhart teach long-acting treatment of one or more symptoms of COPD with nebulized administration of an antimuscarinic agent, such as glycopyrronium bromide via a high efficiency nebulizer including a nebulizer comprising a vibrating mesh which create smaller particle sizes with tighter particle size distributions, which results in more drug depositing in the lungs, and less drug depositing in the oropharyngeal pathway. The said smaller particles tend to penetrate farther into the lungs, thereby enhancing distribution of the drug throughout the surface of the lungs and targeting a greater proportion of muscarinic receptors that are involved in the pathogenesis of one or more symptoms of COPD (See [0011], [0044] and [0076]-[0082]). The said muscarinic antagonist is selected from the group of long-acting muscarinic antagonists (LAMAs) selected from the group consisting of: glycopyrrolate, tiotropium, etc, (See at least [0025]-[0026]).
Gerhart discloses an inhalation system for the treatment or prophylaxis of a respiratory condition in a patient, the system comprising: (a) a nominal dose of a muscarinic antagonist in an aqueous inhalation solution; and (b) a high efficiency pH of from about 3 to about 5 (See [0021]-[0023]).  
Gerhart also teach a nominal dose administered with the high efficiency nebulizer which is a muscarinic antagonist that is substantially free of preservative, such as benzyl alcohol and comprises at least one excipient or active pharmaceutical ingredient, including an organic acid, an antioxidant (such as EDTA), an osmolarity adjusting agent (such as sodium chloride) or a pH buffer (See [0125] and [0130]).
Further disclosed is that the aqueous inhalation solution is administered in about 0.25 to about 10 minutes (See [0128]).
Gerhart teach that said the high efficiency nebulizer achieves lung deposition (deposited lung dose) of at least about 30%, about 30% to about 90%, based on the nominal dose of the muscarinic antagonist administered to the patient. The said high efficiency nebulizer achieves a respirable dose delivery rate (RDDR) of at least about 2 times, at least about 3 times or at least about 4 times the RDDR achievable with a conventional nebulizer and is at least about 100 µg/min, about 100 µg/min to at least about 5,000 µg/min, has an output rate of at least about 120 µg/min, at least about 5,000 µg/min. Additionally, the high efficiency nebulizer provides a Geometric Standard Deviation (GSD) of emitted droplet size distribution of the solution administered with a high efficiency nebulizer of about 1.1 to about 2.1, and a Mass Median Aerodynamic Diameter (MMAD) of droplet size of about 1 µm to about 5 µm (See [0083]-[0084]).
Gerhart discloses that tiotropium is a long-acting muscarinic antagonist with a dose of tiotropium administered with a high efficiency nebulizer will be less than about 15 µg (See [0110]).
Gerhart lacks a specific disclosure on the tiotropium being the bromide salt, the acid being hydrochloride acid or the amounts of ingredients. These are remedied by Drechsel et al. Gerhart also lack a disclosure on FPD values. This is taught by Fink et al. 

Fink et al and Dreschel et al’s teachings are delineated above and incorporated herein. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Fink et al and Drechsel et al with that of Gerhart to arrive at the instant invention. It would have been obvious to do so because Gerhart teach aqueous solutions comprising a muscarinic antagonist such as tiotropium, sodium chloride and EDTA and wherein the formulations are preservative free.  Gerhart discloses that the said method is particularly advantageous for delivering a muscarinic antagonist that has, as a dose-limiting side effect, dry mouth, which can limit the amount of drug that can be delivered to, and tolerated by, the patient, and thereby prevent achievement of maximal duration of therapeutic benefit. Drechsel et al also teach aqueous solutions comprising tiotropium bromide and disodium edetate, hydrochloric acid and sodium chloride and that the said formulations are preferably delivered via a nebulizer for optimum delivery results. Fink et al teach delivery of a formulation to the pulmonary system with superior results via a vibrating mesh nebulizer and discloses its preferred dose delivery rate, droplet size and fractions. 

In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
It is also well within the purview of one of ordinary skill in the art to determine the suitable amount of each component based on the desired effect and the formulation as a whole. Also, it has long been held that Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-8, 11-12, 15-17, 20-23, 26-27 and 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-58 of U.S. Patent No. 10,632,109 in view of Fink et al (US 20140020680).  An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Fink et al.
The examined claims are drawn to a method of administering tiotropium bromide comprising administration via a vibrating mesh nebulizer a formulation and a method of treating an inflammatory airways disease comprising administering via a vibrating mesh nebulizer a formulation comprising tiotropium bromide. 
The reference claims are drawn to a pharmaceutical composition comprising tiotropium, water and disodium EDTA and sodium chloride in a form for nebulization. A kit comprising the nebulizer and the composition, a method of treating chronic pulmonary disease by administration of the claimed composition to the subject.  The differences between the recited claims of the instant application and the recited claims of the reference patent include differencecs between the preambles and certain composition/device characteristics such as delivery rate, FPD, osmolality. However, the examined claims and the reference claims are not mutually exclusive since the composition of the reference claims is suitable for the method of administration and method of treating as claimed in examined application. Additionally, as taught by Fink et al, it is known in the art to use vibrating mesh nebulizers to effectively deliver a formulation to the pulmonary system with most of the medicament delivered in a small . 

Claims 1-2, 5-8, 11-12, 15-17, 20-23, 26-27 and 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,632,108 in view of Fink et al (US 20140020680).  An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Fink et al.
The examined claims are drawn to a method of administering tiotropium bromide comprising administration via a vibrating mesh nebulizer a formulation and a method of treating an inflammatory airways disease comprising administering via a vibrating mesh nebulizer a formulation comprising tiotropium bromide. The reference claims are drawn to a pharmaceutical composition comprising tiotropium, water and disodium EDTA and sodium chloride in a form for nebulization. A kit comprising the nebulizer and the composition, a method of relieving bronchospasm and a method of making the said composition.  The difference between the recited claims of the instant application and the recited claims of the reference patent is between the preambles and certain composition/device characteristics such as delivery rate, FPD, osmolality. However, the examined claims and the reference claims are not mutually exclusive since the composition of the reference claims is suitable for the method of administration and . 
Response to Arguments
Applicant's arguments filed 01/13/22 have been fully considered but they are not persuasive. 
Regarding the rejection of claims over the combination of Fink et al and Wei et al, Applicant argues that “Fink is directed to an aerosolization transfer device. Fink discloses a laundry list of hundreds of active agents from many different and unrelated mechanistic classes, one of which happens to be tiotropium, see ¶¶158-160 of Fink. Tiotropium is only mentioned in the whole document once. See ¶ l60 of Fink. Fink does not exemplify any formulation containing tiotropium, nor does Fink disclose or suggest the excipients useful in a tiotropium formulation. In fact, the only formulation exemplified is for the antibiotic amikacin. See ¶ l63 of Fink” (See Remarks, page 10). 
The above arguments are not persuasive. Fink et al teach formulations delivered to the pulmonary system for improving a level of safety to the patient and an increased efficiency of delivery of an aerosol to the patient (See at least [0013] and [0059]). The teaching of Fink et al is not specific to any particular active agent but applies to all active agents listed. Fink et al teach that using a vibrating mesh nebulizer yields a fine and consistent particle/droplet size which includes the size range of from 1 to 7 micron (MMAD) (see [0121]). Fink et al also disclose that their formulations administered via 
Applicant then, refers to the paragraphs 29 and 30 of Fink et al disclosing aerosol particles with mass mean aerodynamic diameters from about 1 µm to about 7 µm and argues that his broad generic disclosure of Fink in no way discloses or suggests an MMAD for tiotropium bromide of 2.5-10.5 microns or 4.6-10.5 microns as claimed. Applicant argues that “Contrary to the Examiner’s assertions, determination of the most suitable MMAD for the delivered particles is not simple optimization and adjustment of the delivery method to achieve the claimed size range. Fink provides no disclosure whatsoever regarding which of the multiple parameters of the delivery method, the composition and/or the vibrating mesh nebulizer, if any, should be adjusted in order to modify the MMAD to a desired range. Indeed, Fink only exemplifies a MMAD of 3.4 or 3.7-3.8 microns. See paragraph 168 and Figure 13 of Fink; see also paragraph 134 of Fink (disclosing an MMAD of 3.4 microns)” (See remarks, pages 10-11). 
The argument is not persuasive because as the rejection clearly stated and Applicant have reproduced, Fink discloses “methods of administering by nebulization using a vibratable member with apertures, the member configured to produce about 70% or more of aerosol particles with mass mean aerodynamic diameters from about 1 µm to about 7 µm. Thus, clearly the MMADs higher than 3.8 are also disclosed by Fink. One of ordinary skill in the art can easily determine the most suitable MMAD for the delivered particles and adjust the delivery method to achieve the claimed size range. Furthermore, Fink et al discloses this preferred MMAD range as suitable for all active agents including tiotropium. Accordingly, Fink et al’s MMAD range of 1 to 7 micron reads on the claimed range of 4.6-10.5 or 2.5-10.5 micron. 
In this regard, MPEP states that “Regarding the claimed ranges, it is considered that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP § 2144.05 [R-5].
Furthermore, the courts have held that “It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art”. In re Boe, 355, F.2d 961, 148 USPQ 510, 510 (CCPA 1966). 
Regarding the teaching of Wei, Applicant argues that “Wei does not disclose or suggest the fine particle dose (FPD) values recited in the claims, or a mass median aerodynamic diameter (MMAD) value greater than 2.04. Wei, for instance, does not disclose or suggest that the aerosol has a fine particle dose of not less than 10%, as recited in claims 1 and 2 and claims 39-42. Wei also does not disclose or suggest an aerosol having a MMAD of 4.6 to 10.5 microns as recited in claims 2 and 16. Wei further does not disclose or suggest a nebulizable composition containing no more than 0.01% w/w disodium edetate at a pH of 2.7 to 2.9 as recited in claims 40 and 42” (See remarks, page 11). 
The above argument is not found persuasive either. In response to applicant's arguments against the references individually, one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The limitations Applicant is pointing to as not being disclosed by Wei are disclosed by Fink et al. The rejection is based on the combination of references and that it would have been obvious to combine the teachings to arrive at the claimed invention. As the rejection clearly states “Fink et al lack a specific disclosure on the disodium edetate and the low pH values as claimed. These are known in the art as shown by Wei et al”, the Wei reference is relied upon for its disclosure of a formulation comprising tiotropium bromide, sodium chloride, disodium edetate with the pH levels for this formulation and provides suggestions on the required amounts. A secondary reference is not required to teach all the claimed limitations, rather those that are missing and would have been obvious to combine. 
With regard to the teaching of Dreschel, Applicant’s first argument is that Dreschel requires a preservative while the examined claims recite a composition free of preservative (See Remarks, page 12). 
The argument is not found persuasive because Dreschel is relied upon for its disclosure on lower levels of pH for the said formulation and certain concentration ranges of components. The rejection states that “Fink et al and Wei et al’s teaching are delineated above and incorporated herein.  The combined teachings are silent with regard to the claimed pH levels and specific amounts of components. These are taught by Dreschel et al”. However, the rejection is not asserting that one of ordinary skill in the art would have incorporated all components of Dreschel into the formulations of Fink et 
Next argument is that Dreschel is completely silent regarding the MMAD of the aerosol, or particularly the MMAD of 4.6 to 10.5 (See Remarks, page 13). 
This argument is neither persuasive nor accurate. Firstly, as reproduced here, the rejection is not relying on the MMAD of Dreschel as it is disclosed by the primary reference, Fink et al. Secondly, Dreschel clearly disclose an aerosolized formulation with an average particle size of less than 10 microns, preferably 3 to 10 microns (See [0007] and [0061]), which perfectly meets the claimed range of 4.6 to 10.5 micron. 
Regarding the teaching of Hawkins et al, Applicant argues that the in contrast to the nebulizable compositions recited in the present claims, Hawkins expressly teaches that its formulation does not include EDTA or a slat thereof and points to pages 1 and 5 of the Hawkins reference for support (See Remarks, pages 13-14). 
The above argument is not persuasive. Hawkins et al states that excipients tend to irritate the lung tissues and as such to excipients are considered in relation to their cause of further irritation of the airways. Hawkins et al state that “the formulations of the present invention have surprisingly been found to be stable without recourse to components previously considered to be essential like benzalkonium chloride and EDTA. However, this is a preference and not a teaching away. 
In this regard the courts have held that “Disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or non-preferred embodiment.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  

teach away, the prior art reference must “criticize, discredit, or otherwise discourage” the claimed invention. In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). 
Regarding the rejection of Gerhart in view of Drechsel et al and Fink et al, Applicant argues that as stated in the Office Action, Gerhart does not disclose or suggest tiotropium being the bromide salt, the amounts of ingredients or fine particle dose values. Applicant asserts that “The Examiner cites paragraphs 83 and 84 of Gerhart as disclosing a MMAD of about 1 to about 5 microns. However, this broad generic disclosure of Gerhart in no way discloses or suggests an MMAD of 4.6-10.5 microns for a tiotropium bromide composition, as recited in claims 2 and 16. Contrary to the Examiner’s assertions, determination of the most suitable MMAD for the delivered particles is not simple optimization and adjustment of the delivery method to achieve the claimed size range. 
Indeed, Gerhart suggests that the maximum MMAD for the droplets is less than about 4,5 microns, such as less than about 4.0 microns or less than about 3.6 microns. See, e.g., paragraphs 13 and 14 of Gerhart. Gerhart certainly does not disclose or suggest a mass median aerodynamic diameter of droplet size of the nebulizable composition of 5.7-6.7 microns as recited in claims 39 and 40.” (See remarks, pages 15-16). 
The above argument is also not found persuasive because the said rejection is an obviousness rejection based on the combination of references. Gerhart disclose that “Mass Median Aerodynamic Diameter (MMAD) of droplet size of about 1 µm to about 5 µm” (See [0083]-[0084]). The MMAD range of instant claims 1 and 16 is 4.6-10.5. Gerhart discloses an MMAD of up to about 5 micron, which meets this claimed range. Also contrary to Applicant’s argument claims 30 and 40 recite an MMAD range of 2.5 to 10.5 and not 5.7-6.7. 
prima facie case of obviousness exists. Additionally, it is stated that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed.Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP 2144.05
Also, while Gerhart does not disclose the FPD of the formulation, Fink et al disclose formulations delivered with increased efficiency and disclose the suitable FPD values to achieve this efficiency. It is not required for a reference to exemplify the claimed formulation or method to render it obvious. It has been held that “obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
 Applicant then argues that Dreschel requires the composition to include a preservative while instant claims require a composition that is free of preservative (See remarks, page 16). 
This argument is also not persuasive because Gerhart teach a preservative-free formulation and discloses the benefit of excluding preservative in a formulation. Dreschel discloses that preservatives can be added. Also, Dreschel was relied upon for its disclosure of the bromide salt of tiotropium and the acid being hydrochloride acid or the amounts of ingredients. It has been held that “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The arguments regarding Fink have been addressed above. 
Applicants request for the double patenting rejection of record to be held in abeyance is acknowledged. However, this request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection.  

Claims 1-2, 5-8, 11-12, 15-17, 20-23, 26-27 and 39-42 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/        

Mina Haghighatian
Primary Examiner
Art Unit 1616